IN THE
                         TENTH COURT OF APPEALS

                                No. 10-10-00271-CV

                      IN THE ESTATE OF ELIZABETH ANN
                          FRYAR HAYES, DECEASED


                             From the County Court
                           McLennan County, Texas
                          Trial Court No. 20090182 PR1


                          MEMORANDUM OPINION


      Appellant, Gerald Hayes, filed a notice of appeal from an order issued by the

trial court probating a will as a muniment of title. Now, Hayes has filed a motion to

dismiss the appeal.

      Accordingly, this appeal is dismissed. See TEX. R. APP. P. 42.1(a).



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed January 26, 2011
[CV06]